United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3873
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                               Joshua William Rankin

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                              Submitted: July 18, 2013
                                Filed: July 22, 2013
                                   [Unpublished]
                                   ____________

Before SMITH, BOWMAN, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Joshua Rankin appeals the 180-month sentence imposed by the District Court1
after he pleaded guilty to drug-conspiracy and firearm charges. In a brief filed under


      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.
Anders v. California, 386 U.S. 738 (1967), counsel argues that the District Court erred
in declining to vary downward because of the sentencing disparity for offenses
involving crack cocaine versus powder cocaine. Counsel also seeks to withdraw. In
a pro se motion for new counsel, Rankin questions counsel’s quality of representation.

       The Anders brief argument fails. Based on sentencing factors under 18 U.S.C.
§ 3553(a), the court varied downward to the mandatory minimum sentence for each
offense, see 21 U.S.C. § 841(b)(1)(A); 18 U.S.C. § 924(c)(1)(A); and having done so,
the court lacked authority to vary downward further still, see Kimbrough v. United
States, 552 U.S. 85, 102–03 (2007) (noting that discretion to consider sentencing
disparity for crack cocaine versus powder cocaine is bracketed by statutory minimum
and maximum). To the extent Rankin wishes to raise claims relating to the
effectiveness of his counsel, he must do so in proceedings under 28 U.S.C. § 2255.
See United States v. McAdory, 501 F.3d 868, 872–73 (8th Cir. 2007).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we have found no nonfrivolous issues. Accordingly, we affirm. We also
grant counsel’s motion to withdraw, and we deny Rankin’s motion for appointment
of new counsel.
                      ______________________________




                                         -2-